UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 4, 2010 MCG Capital Corporation (Exact Name of Registrant as Specified in Charter) Delaware 0-33377 54-1889518 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1100 Wilson Boulevard, Suite 3000, Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 247-7500 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 4, 2010, MCG Capital Corporation, a Delaware corporation (the “Company”), announced its financial results for the quarter and year ended December 31, 2009.The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. The attached press release contains information calculated and presented on the basis of methodologies other than in accordance with generally accepted accounting principles, or GAAP, such as distributable net operating income.The Company has included in the attached press release a reconciliation of distributable net operating income to net operating income before net investment loss, gain (loss) on extinguishment of debt and income tax provision (benefit), the most comparable GAAP measure, adjusted for amortization of employee restricted stock awards and impairment of goodwill. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release issued by MCG Capital Corporation on March 4, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MCG CAPITAL CORPORATION Date:March 4, 2010 By: /s/ Stephen J. Bacica Stephen J. Bacica Executive Vice President and Chief Financial Officer
